DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6, 8-9, 13-14, 16 and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application Publication No. 2020/0120185 to Salter et al. (“Salter”).
As to claims 1, 9 and 16, Salter discloses a computer-implemented method, a system and a one or more non-transitory computer-executable instructions for implementing an automated workflow [Salter Abstract, Figs. 1- 11, pages 1-17], the method comprising: creating a first communications session between a first user and a second user [paragraphs 0113, 0114, 0117, also see Fig. 10B:1005-1 to 1011-1]; processing one or more communications between the first user and the second user to select a first intent from a plurality of possible intents 
As to claims 4 and 19, Salter discloses wherein processing one or more communications between the first user and the second user to select the first intent comprises processing the one or more communications with a machine learning model [paragraphs 0089, 0113-0114].
claim 6, Salter discloses wherein the first communications session and the second communications session are over a text channel [paragraph 0163, Fig. 10B].
As to claim 8, Salter discloses wherein the second user does not participate in the second communications session [paragraphs 0160, Fig. 10B].
As to claim 13, Salter discloses wherein the first user is a customer of a company [Fig. 1: 110, paragraphs 0029, 0156] and the second user is providing customer support to the first user [Fig. 1: 120, paragraphs 0031, 0156].
As to claim 14, Salter discloses wherein the at least one server computer is configured to implement the first automated workflow with the first user by: receiving a first communication from the first user during the second communications session [paragraphs 0113-0117, 0120-0124, also see Fig. 10B]; selecting a first action of a plurality of actions by processing the first communication with the first automated workflow [paragraphs 0113-0117, 0120-0124, also see Fig. 10B: 1011-1 to 1011-2]; obtaining a first channel action implementation from a plurality of first channel action implementations using the first action [paragraphs 0113-0117, 0120-0124, also see Fig. 10B: 1011-1 to 1011-2]; transmitting a first response to the first user using the first channel action implementation [paragraphs 0113-0117, 0120-0124, also see Fig. 10B: 1011-1 to 1011-2];
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 2-3, 10-12, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0120185 to Salter et al. (“Salter”) in view of U.S. Patent Application Publication No. 2018/0054523 to Zhang et al. (“Zhang”).  

As to claim 2, Salter discloses regarding presenting a suggestion to the second user to transfer the first user to the second communications session [Fig. 10B: 1008, 1022]; 
Salter does not expressly discloses receiving an indication from the second user to transfer the first user to the second communications session.
However, in the same or similar field of invention, Zhang discloses receiving an indication from the second user to transfer the first user to the second communications session [Zhang paragraphs 0057-0058].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Salter to have feature of receiving an indication from the second user to transfer the first user to the second communications session as taught by Zhang.  The suggestion/motivation would have been to provide a context sensitive virtual agent. Which detects the current context of a dialog and switches resources to context-relevant resource needed to facilitate the dialog [Zhang Abstract].  
As to claim 3, Salter discloses regarding presenting an indication of the first intent and the first information item to the second user [Fig. 10B: 1030-1031, 1040-1041]; 
Zhang discloses receiving an indication from the second user to transfer the first user to the second communications session [Zhang paragraphs 0057-0058]. It would have been extremely obvious to present a button to the second user to allow the second user to cause the first operation to be performed. In addition, the same motivation is used as the rejection of claim 2.
As to claim 10, Salter discloses the system of claim 9 [see rejection of claim 9].
Salter further discloses wherein the first communications session and the second communications session are over a text channel [paragraph 0163, Fig. 10B].
Salter does not expressly discloses wherein the first communications session is over a voice channel and the second communications session are over a text channel. Even though, Salter discloses that present technology can receive voice inputs and convert voice input into text [paragraph 0163]. It would have been obvious to have first communications session and the second communications session are over a text channel.
However, in the same or similar field of invention, Zhang discloses wherein the first communications session is over a voice channel and the second communications session are over a text channel [Zhang paragraph 0156: “when executed, causes the virtual agent to escalate the chat user to a human agent or to a different virtual agent in a different channel such as live chat, email, phone, text messages, etc.”].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Salter to have wherein the first communications session is over a voice channel and the second communications session are over a text channel as taught by Zhang.  The suggestion/motivation would have been to provide a context sensitive virtual agent. Which detects the current context of a dialog and switches resources to context-relevant resource needed to facilitate the dialog [Zhang Abstract].  
claim 11, Zhang discloses wherein the at least one server computer is configured to: store first machine learning model data from the first communications session to a data store [paragraphs 0057, 0107]; and obtain the first machine learning model data from the data store during the second communications session [paragraphs 0057, 0108]. In addition, the same motivation is used as the rejection of claim 10.
As to claim 12, Salter discloses wherein the first machine learning model data comprises a state of a neuron or an output of a machine learning model [paragraphs 0089, 0113-0114].
As to claim 17, Zhang discloses wherein the actions comprise: storing first session data from the first communications session to a data store [paragraph 0107]; and using the first session data during the second communications session [paragraph 0108].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Salter to have features of storing first session data from the first communications session to a data store; and using the first session data during the second communications session as taught by Zhang.  The suggestion/motivation would have been to provide a context sensitive virtual agent. Which detects the current context of a dialog and switches resources to context-relevant resource needed to facilitate the dialog [Zhang Abstract].  
As to claim 18, Zhang discloses wherein the session data comprises a state of the first automated workflow [paragraph 0108].  In addition, the same motivation is used as the rejection of claim 17.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0120185 to Salter et al. (“Salter”) in view of U.S. Patent No. 10044647 to Karp et al. (“Karp”).  
claims 5 and 15, Salter discloses the computer-implemented method of claim 1 [see rejection of claim 1] and the system of claim 9 [see rejection of claim 9].
Salter does not expressly disclose wherein processing one or more communications between the first user and the second user to recognize the first value corresponding to the first information item comprises processing the one or more communications using named entity recognition.   
In the same or similar field of invention, Karp discloses wherein processing one or more communications between the first user and the second user to recognize the first value corresponding to the first information item comprises processing the one or more communications using named entity recognition [Karp column 17 lines 31-39, column 18 lines 2-21].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Salter to have wherein processing one or more communications between the first user and the second user to recognize the first value corresponding to the first information item comprises processing the one or more communications using named entity recognition as taught by Karp.  The suggestion/motivation would have been to utilize named entity recognition to determine the meaning of an incoming dialogue message [Karp column 18 line 2-7].  

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0120185 to Salter et al. (“Salter”) in view of U.S. Patent No. 10,750,019 to Petrovykh et al. (“Petrovykh”).  
claims 7 and 20, Salter discloses the computer-implemented method of claim 1 [see rejection of claim 1] and the one or more non-transitory computer-readable media of claim 16 [see rejection of claim 16].
Salter does not expressly disclose wherein the first automated workflow comprises a directed graph.   
In the same or similar field of invention, Petrovykh discloses wherein the first automated workflow comprises a directed graph [Petrovykh column 9 line 64 to column 10 line 15].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Salter to have wherein the first automated workflow comprises a directed graph as taught by Petrovykh.  The suggestion/motivation would have been to ensure that no node is used more than once via a directed graph [Petrovykh column 9 line 64 to column 10 line 2].  
	
	Conclusion
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent No. 10,554,817 to Sullivan et al. (Fig. 7 and corresponding paragraphs).
U.S. Patent Application Publication No. 20180115643 to Skiba et al. (Figs. 3-4, 7 and corresponding paragraphs).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ANTIM G SHAH/Primary Examiner, Art Unit 2652